                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                                              )
               v.                             )       Criminal No. 08-30023-MGM
                                              )
                                              )
HECTOR ADORNO,                                )
                               Defendant.     )

           MEMORANDUM AND ORDER REGARDING DEFENDANT’S MOTION
                   FOR REVOCATION OF DETENTION ORDER


       On June 13, 2018, defendant Hector Adorno was resentenced by the Honorable Michael A.

Ponsor to time served with three years of supervised release on the two counts of criminal conduct

for which he was indicted in 2008.1 Supervision commenced on June 13, 2018. The court’s

probation department filed a first petition for warrant or summons for offender under supervision as

to Mr. Adorno on November 5, 2018, alleging the illegal use of controlled substances on more than

four occasions. There have been a number of amendments to the initial petition to bring additional

instances of the illegal use of a controlled substance to the court’s attention. The petition was

amended on February 13, 2019 to add as a second violation the allegation that the defendant

violated the condition of supervised release that he not commit another federal, state, or local crime

(Dkt. No. 238 (ex parte)). The petition noted two pending criminal complaints, filed by the

Chicopee Police Department, alleging separate violations of an abuse prevention order obtained by

J.S., who is the mother of the defendant’s son. The abuse prevention order prohibited contact with

J.S. and her children, including the defendant’s son. The criminal complaints alleged, in summary,



1
 The defendant was charged with: (1) conspiracy to possess with intent to distribute cocaine base;
and (2) possession with intent to distribute and distribution of cocaine base.
                                                   1
that the defendant called to his son while the child was walking to the school bus and said, “I love

you,” and that, on another occasion, J.S. saw the defendant, with his girlfriend in the vehicle, drive

past J.S.’s residence. The defendant appeared before the Honorable Mark G. Mastroianni on

February 20, 2019. The defendant admitted the first violation (illegal use of controlled substances).

Violation 2 was held in abeyance for the purpose of tracking the state court case. Judge

Mastroianni added as a condition that the defendant complete an evaluation through the Springfield

Community Corrections Center and abide by the recommendations of the program in collaboration

with the probation department. With this additional condition in place, the defendant remained on

supervised release following the February 19, 2019 hearing.

       Now pending before the court is the eighth amended petition (“Petition 8”) filed by the

probation department on May 20, 2019 (Dkt. No. 252 (ex parte)). In addition to the unresolved

second violation alleged in the February 13, 2019 petition, the eighth amended petition alleges that

the defendant’s participation in the evaluation and recommendations of the Springfield Community

Corrections center has been deficient. Most importantly, for purposes of this motion, the petition

alleges that the defendant has been charged with committing additional state crimes. He has been

indicted by a state grand jury for assault and battery with a dangerous weapon following his

involvement in a violent incident outside of the Aquarius night club on or around April 14, 2019

during which a man was assaulted and a police officer was shot. The defendant’s brother also was

shot during the incident. The petition further alleges that the defendant has been charged in the

Chicopee District Court with possession of a firearm and ammunition without a firearms

identification card and illegal possession of a firearm. According to Petition 8, when police officers

arrested the defendant in connection with the events at the Aquarius night club, there was a firearm

on the table beside the bed in which he was lying (Dkt. No. 252 (ex parte)).



                                                   2
       When this court conducted the defendant’s May 30, 2019 initial appearance in connection

with the allegations in Petition 8, he was in state custody. Following consultation with counsel, the

defendant agreed to entry of a prehearing detention order without prejudice to his right to request a

detention hearing at a later date. Bail has been set for the defendant in the amount of $10,000 by

the Hampden County Superior Court and $5,000 by the Chicopee District Court. Defense counsel

represented that, with the assistance of family and friends, the defendant is in a position to post

these amounts and obtain release from state custody. This court held a hearing on the defendant’s

motion for prehearing release on September 3, 2019. Pursuant to Federal Rule of Criminal

Procedure 32.1(a)(6), in seeking release pending a final hearing on alleged violations of supervised

release, the defendant has the burden of showing by clear and convincing evidence that he will not

flee or pose a danger to any other person or to the community if he is released. As additional

conditions of release pending a final hearing, the defendant proposed home confinement at his

mother’s residence with absences from the residence only for medical and legal visits, electronic

location monitoring to ensure his presence in the residence, and an unsecured $5,000 bond signed

by his mother.

       At the hearing, the parties agreed on the entry into evidence of a video showing conduct by

the defendant and others outside of the Aquarius night club on or around April 14, 2019 (“Exhibit

1”). The defendant does not dispute that it is he who is shown in the video or that it shows him

hitting an individual.2 Through counsel, he represented that the confrontation was related to his on-

going efforts to see his son with J.S. Counsel represented that J.S. resisted the defendant’s claim of

paternity (now established by DNA testing) and persisted in blocking his efforts to obtain visitation


2
  It is the court’s understanding that the defendant does not concede the use of a dangerous weapon.
A state court grand jury has, however, found probable cause to indict him for assault and battery
with a dangerous weapon. So far as the court is aware, the Commonwealth does not allege that the
defendant shot anyone on or around April 14, 2019. It has been widely reported that the individual
the defendant hit retrieved and used a firearm after the fight with the defendant.
                                                    3
with his son. Through counsel, the defendant further asserted that the individual he assaulted

outside the night club was somehow related to or otherwise associated with J.S. The government’s

position is that, regardless of the reasons for the defendant’s involvement, the events at the night

club and the firearms charges against the defendant show a volatile situation that is dangerous to

members of the community and to the defendant. I agree with the government and find that the

defendant has failed to show by clear and convincing evidence that there are conditions of

supervision that will reasonably assure the safety of the community if he is released pending a final

revocation hearing.

       Exhibit 1 shows the defendant running up to and twice punching or slapping an individual

who was about to get into a car, and thereafter either pushing or causing the individual to retreat

from the car. The attack appears unprovoked. The defendant seems to be yelling and pointing at the

individual as a group of some seven to eight other people approach and surround the individual in a

menacing manner. The defendant and others then hit or push the man until he falls down, when the

defendant delivers a series of blows to the man’s head before someone pulls him away. As the

defendant and his associates leave, the man gets up. A minute or so later, he retrieves an object

from the car he was near when the defendant first approached him and hides it behind his back. A

reasonable inference from the man’s behavior is that he retrieved a gun. Petition 8 further alleges

that, on May 15, 2019, when the police arrived at the defendant’s girlfriend’s residence with an

arrest warrant for the defendant, he was in bed with a firearm and ammunition on the table right

next to the bed where he was lying.

       Based on the video and the state grand jury’s probable cause determination, the court finds

that the defendant provoked a violent conflict in which he solicited the help of seven to eight others

to assault a man. Petition 8 alleges, based on a police report the contents of which the defendant has

not called into question, that, a full month later, the defendant was found in bed with a gun in easy

                                                   4
reach, raising the inference that he anticipated possible violence and was prepared to defend himself

with the weapon. Assuming he had the firearm, he could not have obtained it legally. The

defendant’s initiation of a violent confrontation in which he involved seven to eight other

individuals and his alleged illegal possession of a firearm and ammunition posed a serious danger to

the community and to this court’s probation officers who had the defendant under supervision and

were required to meet with him. The defendant’s proposed conditions do not adequately address

the risk that, in home confinement, he could still engage others (possibly including family

members) in the volatile situation in which he involved himself or that the conflict could come to

him. Moreover, the defendant’s poor performance on supervision does not give the court

confidence that he is motivated to comply with conditions of supervision, increasing the danger to

the community if he is released. For these reasons, Defendant’s Motion for Revocation of

Detention Order is denied. In view of the court’s decision to order the defendant detained in federal

custody if he makes bail in the state court, defense counsel is direct to notify the Clerk’s Office

whether the defendant intends to assert his right to a preliminary hearing and the Clerk’s Office is

directed to confer with counsel for both parties about a date for a final revocation hearing before

Judge Mastroianni.

It is so ordered.                                      /s/ Katherine A. Robertson
                                                       KATHERINE A. ROBERTSON
Dated: September 6, 2019                               U.S. MAGISTRATE JUDGE




                                                   5
